On Remand From The Supreme Court Of Florida

PER CURIAM.
This case returns to us on remand from the Supreme Court of Florida.
In American Business USA Corp. v. Department of Revenue, 151 So.3d 67 (Fla.2014), we reversed the Florida Department of Revenue’s order imposing a tax assessment for the sale of flowers to out-of-state customers for out-of-state delivery.
In Florida Department of Revenue v. American Business USA Corp., 191 So.3d *431906 (Fla. May 26, 2016), the Supreme Court of Florida quashed our decision.
Based on the Supreme Court of Florida’s decision, we now affirm the Florida Department of Revenue’s order imposing a tax assessment for the sale of flowers to out-of-state customers for-out-of-state delivery.
We maintain our affirmance of that part of the order regarding the imposition of a tax assessment on the sales of prepaid calling arrangements. 161 So.3d at 68-69. That affirmance was not the subject of our supreme court’s decision.

Affirmed.

GERBER, LEVINE, and KLINGENSMITH, JJ., concur.